          Case: 3:20-cv-01038-jdp Document #: 4 Filed: 12/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER D. SMITH,

         Petitioner,
                                                       Case No. 20-cv-1038-jdp
    v.

MICHAEL MESINER,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Christopher D. Smith’s petition for writ of habeas corpus.




         /s/                                                 12/8/2020
         Peter Oppeneer, Clerk of Court                            Date
